
	
		I
		112th CONGRESS
		1st Session
		H. R. 1257
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Bartlett (for
			 himself and Mr. Harris) introduced the
			 following bill; which was referred to the Committee on the Budget, and in addition
			 to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the President to recommend specific reductions
		  in nonsecurity discretionary appropriations for fiscal year 2011 to offset the
		  costs of Operation Odyssey Dawn.
	
	
		1.Short titleThis Act may be cited as the
			 Protect America from U.S. Military
			 Expenses in Libya Act of 2011.
		2.Reductions in
			 FY2011 nonsecurity funding to offset costs of Operation Odyssey Dawn
			(a)Submission of
			 recommendationsNot later than July 2, 2011, to ensure that the
			 cost of Operation Odyssey Dawn does not increase the Federal deficit or reduce
			 the capability of the United States Armed Forces, the President shall submit to
			 the Congress a list of recommendations for specific rescissions of nonsecurity
			 discretionary appropriations for fiscal year 2011, for reappropriation to
			 accounts of the Department of Defense to replace the amounts obligated for
			 Operation Odyssey Dawn for such fiscal year.
			(b)Aggregate amount
			 of recommended rescissionsThe aggregate amount of the
			 rescissions recommended under subsection (a) shall be not less than the
			 projected cost of Operation Odyssey Dawn for fiscal year 2011 determined under
			 subsection (c).
			(c)Projection of
			 cost of Operation Odyssey DawnNot later than June 1, 2011, the
			 Secretary of Defense shall prepare and submit to the Congress and the President
			 a report containing the projected cost of Operation Odyssey Dawn for fiscal
			 year 2011, determined based on the cost of Operation Odyssey Dawn through May
			 15, 2011.
			(d)DefinitionsIn this section, the term
			 nonsecurity discretionary appropriations means discretionary
			 appropriations other than appropriations made available for an account,
			 program, project, or activity of the Department of Defense, Department of
			 Homeland Security, or Department of Veterans Affairs.
			
